Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “an acquirer” in claims 1, 24 and 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


 Claim 15-18 is   rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 2 of U.S. Patent No. 11,328,448. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent read on the features of  claims of the instant application.

Re claim 15, claim 1 discloses An image processing method implemented by an image processing apparatus including an acquirer (see claim 1 acquisition unit) that acquires image data and a controller ( see claims 1 controller ), the method comprising: acquiring, by the acquirer, image data; (see claim 1 acquiring step ) determining, by the controller, that a first color is included in the image data ( see claim 1 “determining, by the control unit, that a fourth color is included in the image data; “); detecting, by the controller, a first character string in the image data, the first character string being of the first color (see claim 1 “detecting, by the control unit, a fourth character string in the image data, the fourth character string being of the fourth color; “ ); determining, by the controller, a first application programming interface based upon the first character string (see claim 1 “determining, by the control unit, an application programming interface based upon the fourth character string”); and calling, by the controller, the first application programming interface(“calling, by the control unit, the application programming interface.”).

Re claim 16,  claim 1 discloses further comprising: creating, by the controller, a file having a file name ( see claim 1  creating, by the control unit, a file having a file name ) determining, by the controller, that a second color is included in the image data; detecting, by the controller, a second character string in the image data, the second character string being of the second color; and setting, by the controller, the file name as the second character string.(see claim 1 determining, by the control unit, that a second color is included in the image data; detecting, by the control unit, a second character string in the image data, the second character string being of the second color; setting, by the control unit, the file name as the second character string; ). 

Re claim 17, claim 2  (which depends from claim 1, discloses  determining, by the controller, that a third color is included in the image data ( see claim 1 )determining, by the control unit, that a third color is included in the image data;; detecting, by the controller, a third character string in the image data, the third character string being of the third color (see claim 1 detecting, by the control unit, a third character string in the image data, the third character string being of the third color;); determining, by the controller, identification information based upon the third character string; appending, by the controller, the third character string with the identification information to form an appended character string; and outputting, by the controller, the appended character string. (see claim 2 determining, by the control unit, identification information based upon the third character string; appending, by the control unit, the third character string with the identification information to form an appended character string; and outputting, by the control unit, the appended character string.)

Re claim 18 claim 1 discloses determining, by the controller, that a third color is included in the image data; detecting, by the controller, a third character string in the image data, the third character string being of the third color; determining, by the controller, an output destination based upon the third character string; and outputting, by the controller, the third character string to the output destination. ( see claim 1 determining, by the control unit, that a third color is included in the image data; detecting, by the control unit, a third character string in the image data, the third character string being of the third color; determining, by the control unit, an output destination based upon the third character string; outputting, by the control unit, the third character string to the output destination;)

Claim 21  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,328,448 in view of Inoue US 2018/0278767. 

Re claim 21 claim 1 discloses all the elements of claim 15, claim 1 does not expressly discloses wherein the first application programming interface facilitates input of data associated with a first managed item. Inoue discloses wherein the first application programming interface facilitates input of data associated with a first managed item. (see paragraph 53 note that api of a browser is used to initiate the browser  input includes a urL and intiation type the URL is the inputted data). One of ordinary skill in the art could have improved  the application activation of claim 1  with API activation used in Inoue to yield the a  predictable  result inputting a URL into the browser. The motivation to com combine is “the browser unit 23 is initiated to display the screen of a web application indicated by the URL” see paragraph 49.  Therefore it would have been obvious to one of ordinary skill in the art to combine Claim 1 and Inoue and to reach the aforementioned advantage


Claim 24-27 is   rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 and 4  of U.S. Patent No. 11,328,448. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent read on the features of  claims of the instant application.

Re claim 24 claim 3 discloses  An image processing apparatus comprising: an acquirer configured to acquire image data; and a controller configured to ( see claim 3 An image processing apparatus comprising: an acquisition unit configured to acquire image data; and a control unit configured to:): determine that a first color is included in the image data, detect a first character string in the image data based upon the first color,( see claim 3 determine that a fourth color is included in the image data; detect a fourth character string in the image data based on the fourth color) determine a first application programming interface based upon the first character string, and call the first application programming interface( see claim 3 determine an application programming interface based upon the fourth character string; and call the application programming interface.).

Re claim 25 claim 3 discloses  wherein the controller is further configured to: create a file having a file name; ( see claim 3 create a file having a file name; ) determine that a second color is included in the image data; detect a second character string in the image data based upon the second color; and set the file name as the second character string (see claim determine that a second color is included in the image data; detect a second character string in the image data based upon the second color; set the file name as the second character string;).
Re claim 26 claim 4 (which depends from claim 3) discloses  wherein the controller is further configured to: determine that a third color is included in the image data; detect a third character string in the image data based on the third color; ( see claim 1 determine that a third color is included in the image data; detect a third character string in the image data based on the third color; ) determine identification information based upon the third character string; and append the third character string with the identification information to form an appended character string (see claim 4 etermine identification information based upon the third character string; append the third character string with the identification information to form an appended character string; and output the appended character string.).

Re claim 27 claim 1 discloses wherein the controller is further configured to: determine that a third color is included in the image data; detect a third character string in the image data based on the third color; determine an output destination based upon the third character string; and output the third character string to the output destination. (see claim 4 determine that a third color is included in the image data; detect a third character string in the image data based on the third color; determine an output destination based upon the third character string; output the third character string to the output destination; )


Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3   of U.S. Patent No. 11,328,448. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent read on the features of  claims of the instant application.

Re claim 31 claim 3 discloses An apparatus comprising: an acquirer configured to acquire image data; and a controller configured to: determine that a first color is included in the image data, determine a first character string in the image data that is of the first color, create a first file having a first file name, populate the first file with the first character string,(see claim 3 An image processing apparatus comprising: an acquisition unit configured to acquire image data; and a control unit configured to: determine that a first color is included in the image data; detect a first character string in the image data based upon the first color; [[and]] associate the first character string with the first color; create a file having a file name; populate the file with the first character string) determine that a second color is included in the image data, determine a second character string in the image data that is of the second color, determine a application programming interface based upon the second character string, and call the application programming interface (see claim 3 determine that a fourth color is included in the image data; detect a fourth character string in the image data based on the fourth color; determine an application programming interface based upon the fourth character string; and call the application programming interface).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15 16,  21,  24,  25 and  31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh US 2007/0206851 in view of Asano US2012/0250989 in view of Inoue US 2018/0278767.



Re claim 24  Itoh discloses An image processing apparatus comprising: an acquirer configured to acquire image data(see paragraph 24 scanner); and a controller (see paragraph 149 CPU) configured to:  -22-Atty. Dkt. No.: 047373-0438 (P1G10019163USA) determine that a first color is included in the image data (see paragraph 29 note there is a preset correspondence between maker color and information type see paragraph 35 note that information is read based on the correspondence between marker color and the information type also see paragraph 44-47); detect a first character string in the image data based upon the first color (see paragraph 52-54 note that different character strings of different colors are detected); 

Itoh does not expressly disclose determining, by the controller, a first application programming interface based upon the first character string; and calling, by the controller, the first application programming interface.

Asano  discloses determining, by the controller, a first application based upon the first character string (see paragraph 32 note that a application is selected based on a recognized character); and calling, by the controller, the first application (see paragraph 86  note that an application corresponding to a recognized character string is activated). One of ordinary skill in the art could before the effective filing date could used modified the apparatus of Itoh using the teachings of Asono to call a application according to a recognized character string.  The motivation to combine is to This eliminates time and labor that the user would otherwise take to input a character string, and thereby increases the convenience of an electronic apparatus see paragraph 86.Therefore it would have been obvious before the effective filing date of the claimed invention  to combine Asano and Itoh to reach the aforementioned advantage. 


Asano discloses activating a browser see paragraph 32.  Itoh and Asano do not expressly disclose  activating the application using an Application programing interface. Inoue discloses activating the application using an Application programing interface (see paragraph 53 note that api of a browser is used to initiate the browser).  Asano and Inoue both disclose activation an browser using a character string.  One of ordinary skill in the art could have substituted the application activation of Asano with API activation used in Inoue to yield the same predictable  result of activating the browser. Therefore it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine Itoh Asano and Inoue .


Re claim 25 Ito discloses wherein the control unit is further configured to: create a file (see paragraph 34 also see figure 2 )  having a file name(see figure 2 file name); determine that a second color is included in the image data(see paragraph 53 note that the file name is red); detect a second character string in the image data based upon the second color (see paragraph 52 note that the file name is detected i.e. “Memo”  “security measures…”); and set the file name as the second character string(see paragraph 52 and figure 2 note the file name is set as the character string see also paragraph 55).

Re claim 15 and 16 these claims are the method performed by the apparatus of claims 24 and 25 and are likewise rejected.

Re claim 21 Inoue further disclose wherein the first application programming interface facilitates input of data associated with a first managed item (see paragraph 53 note that api of a browser is used to initiate the browser  input includes a urL and intiation type the URL is the inputted data).


Re claim 31 Ito discloses An image processing apparatus comprising: an acquirer configured to acquire image data(see paragraph 24 scanner); and a controller (see paragraph 149 CPU) configured to:  -22-Atty. Dkt. No.: 047373-0438 (P1G10019163USA) determine that a first color is included in the image data (see paragraph 29 note there is a preset correspondence between maker color and information type see paragraph 35 note that information is read based on the correspondence between marker color and the information type also see paragraph 44-47); detect a first character string in the image data based upon the first color (see paragraph 52-54 note that different character strings of different colors are detected);  create a file (see paragraph 34 also see figure 2 )  having a file name(see figure 2 file name); populate the file with the first character string(see paragraph 53 and 54 also see figure 2 note that date an keywords for example are included in the file  ); 

determine that a second color is included in the image data( see paragraph 29 note there is a preset correspondence between maker color and information type see paragraph 35 note that information is read based on the correspondence between marker color and the information type also see paragraph 44-47 see paragraph 53 note for example  that the file name is red); detect a second  character string in the image data based upon the second color (see paragraph 52 note that  for example the file name is detected i.e. “Memo”  “security measures…”);

Itoh does not expressly disclose determining, by the controller, a application programming interface based upon the first character string; and calling, by the controller, the application programming interface.

Asano  discloses determining, by the controller, a  application based upon the second character string character string (see paragraph 32 note that a application is selected based on a recognized character); and calling, by the controller, the first application (see paragraph 86  note that an application corresponding to a recognized character string is activated). One of ordinary skill in the art could before the effective filing date could used modified the apparatus of Itoh using the teachings of Asono to call a application according to a recognized character string.  The motivation to combine is to This eliminates time and labor that the user would otherwise take to input a character string, and thereby increases the convenience of an electronic apparatus see paragraph 86. Therefore it would have been obvious before the effective filing date of the claimed invention. to one of ordinary skill in the art to combine Itoh Asano and to reach the aforementioned advantage


Asano discloses activating a browser see paragraph 32.  Itoh and Asano do not expressly disclose  activating the application using an Application programing interface. Inoue discloses activating the application using an Application programing interface (see paragraph 53 note that api of a browser is used to initiate the browser).  Asano and Inoue both disclose activation an browser using a character string.  One of ordinary skill in the art could have substituted the application activation of Asano with API activation used in Inoue to yield the same predictable  result of activating the browser. Therefore it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine Itoh Asano and Inoue .






Claims 17, 18   26 and 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Itoh US 2007/0206851 in view of Asano US2012/0250989 and of Inoue US 2018/0278767 in further view of Giloh WO 2009/063329.


Re claim 26 Itoh discloses wherein the control unit is further configured to: determine that a third color is included in the image data (see paragraph 53 or 54 bluer or green); detect a third character string in the image data based on the third color (see paragraph 52 or 53 note that blue or green characters are detected to detect date or Keyword); determine identification information based upon the third character string(see paragraph 52 or 53 date or keyword); 

Itoh,  Asano and Inoue does not expressly disclose append the third character string with the identification information to form an appended character string; and output the appended character string. Giloh discloses determine identification information based upon the third character string (paragraph 13 note that customer name is associated with a particular color see also paragraph 16); append the third character string with the identification information to form an appended character string ((see for example paragraph 16 if there is a typo in the label text recognition semantical analysis etc. may be used to determine a similar (i.e. appended note the label will be similar but slightly different that the original label) label from an existing document  which may  be applied); and output the appended character string ((see for example paragraph 16 if there is a typo in the label text recognition semantical analysis etc. may be used to determine a similar (i.e. appended note the label will be similar but slightly different that the original label) label from an existing document  which may  be applied) see also paragraph 17 note that the label is used to file the document in a particular folder associated with the company name); The motivation to combine is to assign a document into a folder based on company name (see paragraph 17). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Itoh,  Asano, Inoue and Giloh to reach the aforementioned advantage.


Re claim 27 Itoh  Asano and Inoue discloses wherein the control unit is further configured to: determine that a third color is included in the image data (see paragraph 53 or 54 bluer or green); detect a third character string in the image data based on the third color(see paragraph 52 or 53 note that blue or green characters are detected to detect date or Keyword); Ito does not expressly discloses determine an output destination based upon the third character string paragraph 13 note that customer name is associated with a particular color see also paragraph 16 see also paragraph 17 note that the output file is determined based on company name); and output the third character string to the output destination (see paragraph 17 note that file is filed based on company name). The motivation to combine is to assign a document into a folder based on company name (see paragraph 17). Therefore it would have been obvious obvious to one of ordinary skill in the art   before the effective filing date of the invention to combine Itoh  Asano and Inoue and Giloh to reach the aforementioned advantage.

Re claim 17 and 18 these claims are the method performed by the apparatus of claims 26 and 27 and are likewise rejected.

Allowable Subject Matter
Claim 19, 20 22, 23, 28, 29, 30 and 32-34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669